DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election with traverse of Invention I in the reply filed on 02/03/2021 is acknowledged.  In view of the arguments filed 02/03/2021, the restriction between Invention I-III has been withdrawn.  Since no arguments have been presented traversing the restriction between Invention I and IV, the restriction between Inventions I and IV is maintained for reasons of record.  Claims 22-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 1-21 and 30-34 are pending and under consideration in this Office Action.


Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
4.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 1-21 and 30-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the 
	Claim 1 recites the phrase “culturing Talaromyces cellulolyticus that has an ability to produce an objective protein in a culture medium” which renders the claim vague and indefinite since the specific genetic modifications to the Talaromyces cellulolyticus are not  known and not recited in the claim.  Dependent claims 2-21 and 30-34 are also rejected because they do not correct the defect.

	Claim 2 recites the phrase “(A) the Talaromyces cellulolyticus has been modified so that the activity of a GH1-2 protein is reduced as compared with a non-modified Talaromyces cellulolyticus;” which renders the claim vague and indefinite since the specific amino acid sequence SEQ ID NO, structure, and biological function of the GH1-2 protein is not known and/or not recited in the claim, and the specific modification that results in reduced activity of the GH1-2 protein is not known and/or not recited in the claim.
	Claim 2 recites the phrase “(B) the Talaromyces cellulolyticus has been modified so that a ghl-2 gene has a mutation that improves the ability to produce the objective protein; and (C) combinations thereof” which renders the claim vague and indefinite since the specific nucleotide sequence SEQ ID NO and structure of the ghl-2 gene is not known and/or not recited in the claim, and the specific mutation that improves the ability to produce the objective protein is not known and/or not recited in the claim.

	Claim 3 recites the phrase “(A) the Talaromyces cellulolyticus has been modified so that the activity of a GH1-2 protein is reduced as compared with a non-modified Talaromyces cellulolyticus” which renders the claim vague and indefinite since the specific amino acid sequence SEQ ID NO, structure, and biological function of the GH1-2 protein is not known and/or not recited in the claim, and the specific modification that results in reduced activity of the GH1-2 protein is not known and/or not recited in the claim.
Claim 3 recites the phrase “(B) the Talaromyces cellulolyticus has been modified so that a ghl-2 gene has a mutation that improves the ability to produce the objective protein; and (C) combinations thereof” which renders the claim vague and indefinite since the specific nucleotide sequence SEQ ID NO and structure of the ghl-2 gene is not known and/or not recited in the claim, and the specific mutation that improves the ability to produce the objective protein is not 

	Claim 6 recites the phrase “(Al) reducing the expression of a ghl-2 gene; (A2) disrupting a ghl-2 gene; (A3) modifying a ghl-2 gene so as to have a mutation that improves the objective protein-producing ability of the Talaromyces cellulolyticus; and (A4) combinations thereof” since the specific nucleotide sequence SEQ ID NO and structure of the ghl-2 gene is not known and/or not recited in the claim, and the specific mutation that improves the objective protein-producing ability of the Talaromyces cellulolyticus is not known and/or not recited in the claim.

	Claim 7 recites the phrase “wherein the activity of the GH1-2 protein is reduced by deletion of a ghl-2 gene” since the specific nucleotide sequence SEQ ID NO and structure of the ghl-2 gene is not known and/or not recited in the claim.

	Claim 8 recites the limitation "wherein the mutation is a mutation selected from the group consisting of: (A) replacing an amino acid residue corresponding to the cysteine residue at position 267 in SEQ ID NO: 23 with another amino acid residue; (B) replacing an amino acid residue corresponding to the tryptophan residue at position 363 in SEQ ID NO: 23 with another amino acid residue; (C) replacing an amino acid residue corresponding to the tryptophan residue at position 449 in SEQ ID NO: 23 with another amino acid residue; and (D) combinations thereof".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the phrase “wherein the mutation is a mutation selected from the group consisting of: (A) replacing an amino acid residue corresponding to the cysteine residue at position 267 in SEQ ID NO: 23 with another amino acid residue; (B) replacing an amino acid residue corresponding to the tryptophan residue at position 363 in SEQ ID NO: 23 with another amino acid residue; (C) replacing an amino acid residue corresponding to the tryptophan residue at position 449 in SEQ ID NO: 23 with another amino acid residue; and (D) combinations thereof” which renders the claim vague and indefinite because it is uncertain if the claim is limited to a specific enzyme comprising the amino acid sequence of SEQ ID NO: 23 and it is uncertain if the amino acid residues at positions 267, 363, and 449 are specifically replaced by the recitation of “an amino acid residue corresponding to”.  
For examination purposes it is assumed that the claimed is not limited to any specific 
 
	Claims 10 and 34 recites the phrase “disaccharide hydrolysis activity” which renders the claim vague and indefinite since the specific activity of the protein is not known by recitation of the phrase “ disaccharide hydrolysis activity”.  Amending the claims to recite that the protein has beta-glucosidase activity would aid in overcoming the rejection.

	Claim 12 recites the phrase “wherein the beta-glucosidase is a BGL3A protein” which renders the claim vague and indefinite since the specific amino acid sequence SEQ ID NO of the BGL3A protein is not known and/or not recited in the claim

	Claim 13 recites the phrase “wherein the Talaromyces cellulolyticus is a modified strain derived from Talaromyces cellulolyticus strain S6-25 (NITE BP-01685) or Y-94 (FERM BP-5826)” which renders the claim vague and indefinite since the specific mutations of modified strain are not known and not recited.
For examination purposes it is assumed that the modified Talaromyces cellulolyticus strain comprises any genetic modificaions.

	Claim 15 recites the limitation "wherein the objective protein is expressed under control of a promoter that functions in Talaromyces cellulolyticus and is inducible by the expression inducer".  There is insufficient antecedent basis for this limitation in the claim.

	Claim 17 recites the limitation “wherein the objective protein is expressed as a fused protein with a signal peptide that functions in Talaromyces cellulolyticus”.  There is insufficient antecedent basis for this limitation in the claim.

	Claim 19 recites the phrase “further comprising producing the gentiobiose by an enzymatic conversion from a saccharide raw material using a disaccharide synthesizing enzyme” which renders the claim vague and indefinite since he specific amino acid sequence SEQ ID NO, structure, and biological function of the disaccharide synthesizing enzyme is not known and/or 

	Claim 20 recites the phrase “the enzymatic conversion is carried out by bringing Escherichia coli cells containing the disaccharide synthesizing enzyme into contact with the saccharide raw material” which renders the claim vague and indefinite since the specific amino acid sequence SEQ ID NO, structure, and biological function of the disaccharide synthesizing enzyme is not known and/or recited in the claim.

	Claims 30 and 31 recite “ghl-2 gene” which renders the claim vague and indefinite since the specific nucleotide sequence SEQ ID NO and structure of the ghl-2 gene is not known and/or not recited



Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-21 and 30-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad genus of methods for producing a genus of objective proteins of any amino acid sequence SEQ ID NO, structure, and biological function, comprising 
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  The reference teachings only provide guidance for searching and screening for the genus of objective proteins, genus of GH1-2 proteins, and genus of BGL3A proteins.
The specification as originally filed does not disclose a representative number of species encompassed by the claimed genus by actual reduction to practice.  The specification as originally filed does not describe and show by actual reduction to practice methods for producing a genus of objective proteins of any amino acid sequence SEQ ID NO, structure, and biological function, comprising culturing a genus of modified Talaromyces cellulolyticus strains that has an ability to produce an objective protein in a culture medium comprising an expression inducer, wherein the Talaromyces cellulolyticus has a feature selected from the group consisting of: (A) the Talaromyces cellulolyticus has been modified so that the activity of a genus of any GH1-2 protein of any amino acid sequence and structure including any mutants and variants thereof is reduced by any genetic modification as compared with a non-modified Talaromyces cellulolyticus; (B) the Talaromyces cellulolyticus has been modified by any genus of genetic 
	The specification as originally filed discloses a modified Talaromyces cellulolyticus comprising a deletion of the ghl-2 gene comprising the nucleotide sequence of SEQ ID NO: 1 encoding the GH1-2 protein comprising the amino acid sequence of SEQ ID NO: 23 and having beta-glucosidase activity, a deletion of the bgl3A gene comprising the nucleotide sequence of SEQ ID NO: 49 encoding the BGL3A beta-glucosidase comprising the amino acid sequence of SEQ ID NO: 38, deletion of the creA gene comprising the nucleotide sequence of SEQ ID NO: 47.  The specification as originally filed discloses that culturing said modified Talaromyces cellulolyticus in culture medium comprising gentiobiose increased secretory production of cellulase compared with a non-modified Talaromyces cellulolyticus.  The specification as originally filed discloses a method comprising culturing said modified Talaromyces cellulolyticus in culture medium comprising gentiobiose.  The specification as originally filed discloses a mutant GH1-2 protein comprising the amino acid sequence of SEQ ID NO: 23 wherein the cysteine residue at position 267 is replaced with a proline residue, the tryptophan residue at position 363 is replaced with a phenylalanine residue, or the tryptophan residue at position 449 is replaced with a phenylalanine residue.  The specification as originally filed discloses a modified Talaromyces cellulolyticus which has been transformed with the polynucleotide encoding the said mutant GH1-2 protein.  The specification as originally filed discloses that culturing said modified Talaromyces cellulolyticus which has been transformed with the polynucleotide encoding the said mutant GH1-2 protein in culture medium comprising 
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession of the claimed broad genus of methods for producing a genus of objective proteins as recited in the claims at the time the application was filed.


8.	Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
It is apparent that Talaromyces cellulolyticus strain S6-25 and Talaromyces cellulolyticus strain Y-94 are required to practice the claimed invention.  As such the bacterial strains must be readily available or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public.  If it is not so obtainable or available, the requirements of 35 USC § 112, first paragraph, may be satisfied by a deposit of the strains.  The process disclosed in the specification to make and/or obtain the Talaromyces cellulolyticus strain S6-25 and Talaromyces cellulolyticus strain Y-94 does not appear to be repeatable.  It is not apparent if the source materials to make and/or obtain the strains are both known and readily available to the public. 
Applicants’ referral to deposit numbers NITE BP-01685 and FERM BP-5826 is noted but is considered insufficient assurance that all of the conditions of 37 CFR 1.801-1.809 have been met since there is no indication in the specification as to public availability.
If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by the applicant, or a statement by an attorney of record over his/her signature and registration number, stating that the specific microorganism has been deposited under the Budapest Treaty and that the strain will be irrevocably and without restriction or condition released to the public upon the issuance of the patent, would satisfy the deposit requirement made herein.

(1)	during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(2)	all restriction upon availability to the public will be irrevocably removed upon granting of the patent;
(3)	the deposit will be maintained in a public repository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; and
(4)	the deposit will be replaced if it should ever become inviable.



Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-21 and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over 
Inoue et al. (J Ind Microbiol Biotechnol (2013) 40:823–830; PTO 892) in view of Benocci et al. (Biotechnol Biofuels. 2017; 10: 152.  Published online 2017 Jun 12; PTO 892), US20130023014 (01/24/2013; PTO 892), Bornscheuer et al. (Curr Protoc Protein Sci. 2011 Nov;Chapter 26:Unit26.7; PTO 892), US20140045243  (02/13/2014; PTO 892), Inoue et al. (Biotechnol Biofuels 7, 151 (2014); PTO 892), US20100323426 (12/23/2010; PTO 892), Kim et al. (Biotechnology and Bioprocess Engineering. 2003, volume 8: 210-212; PTO 892).

	Inoue et al. (2013) teach recombinant Talaromyces cellulolyticus (Acremonium cellulolyticus) Y203 comprising plasmid pANC203 comprising cellobiohydrolase I (Cel7A) 

	Benocci et al. teaches that different inducers for (hemi-)cellulases have been described in fungi including D-xylose in A. niger [45], cellobiose in Aspergillus oryzae [46], gentiobiose in Penicillium purpurogenum [47], and sophorose in Aspergillus terreus and T. reesei (see entire publication and abstract especially page 5, right column, Induction of plant biomass utilization section).

	US20130023014 teaches the Talaromyces cellulolyticus (Acremonium cellulolyticus) beta-glucosidase comprising the amino acid sequence of SEQ ID NO: 18 which is 99.6% identical to SEQ ID NO: 23 of the instant application and includes substitution, deletion, insertion, and/or addition of I to 10 amino acid residues, where said beta-glucosidase is encoded by the BGLD gene comprising the nucleotide sequence of SEQ ID NO: 17.  See attached alignment of SEQ ID NO: 18 of US20130023014 to SEQ ID NO: 23, and paragraphs [0020] and [0175].  Since the said beta-glucosidase comprising the amino acid sequence of SEQ ID NO: 18 which is 99.6% identical to SEQ ID NO: 23 of the instant application and includes substitution, deletion, insertion, and/or addition of I to 10 amino acid residues; then the said beta-glucosidase is deemed to be the recited GH1-2 protein.

	Bornscheuer et al. teach protein engineering strategies to improve or change the properties of proteins, teach concepts for protein engineering using rational design including inserting extra amino acids or deleting amino acids, directed evolution, and combinations of them where different strategies are presented for identifying the best mutagenesis method, how to identify desired variants by screening or selection, and examples for successful applications are shown which enable researchers to choose the most promising tools to solve their protein 

	US20140045243 teaches that the present disclosure provides mutant cells including mutant fungal or yeast cell such as Talaromyces cellulolyticus (Acremonium cellulolyticus) for the secretion of proteins and for the degradation of lignocellulosic biomass; and methods for the use of these cells are also provided, where the utility of combined genetic deletions of beta-glucosidases and the catabolite repressor gene creA/cre-1 for protein secretion in fungal and yeast cells is disclosed.  US20140045243 teaches a mutant cell comprising inactivating mutations in two or more beta-glucosidase genes and an inactivating mutation in a cre-1 gene, wherein cellulosic biomass induces the cell to secrete higher levels of a protein than a corresponding cell lacking said mutation in the two or more beta-glucosidase genes and cre-1 gene.  US20140045243 teaches that the proteins of the present disclosure that may be secreted include, without limitation, endogenous proteins and heterologous proteins.  US20140045243 teaches that the heterologous proteins may be recombinantly expressed in the cell by any method known in the art where the recombinant nucleic acid encoding a heterologous protein is operably linked to a regulatory sequence, such as a promoter, or any suitable regulatory sequence known in the art may be used.  US20140045243 teaches that suitable promoters include, without limitation, constitutive promoters or inducible promoters, and the heterologous protein may contain a secretion peptide that directs its secretion from the cell where any secretion peptide known in the art suitable for use in the methods of the present disclosure may be used.  See entire publication and claims especially claims 1-3, 5, 14, 16, 20, 21, 24, 68-72, 81, 83, 85, 86, 89, 141, and 142; and paragraphs [0055], [0066]- [0095], and [0128].

	Inoue et al. teach the tdentification and characterization of core cellulolytic enzymes from Talaromyces cellulolyticus (formerly Acremonium cellulolyticus) critical for hydrolysis of lignocellulosic biomass.  Inoue et al. teach that the purified enzymes were identified by their substrate specificities and analyses of trypsin-digested peptide fragments and were classified into the following glycosyl hydrolase (GH) families: GH3 (β-glucosidase, Bgl3A), GH5 (endoglucanase, Cel5A), GH6 (cellobiohydrolase II, Cel6A), GH7 (cellobiohydrolase I and endoglucanase, Cel7A and Cel7B, respectively), and GH10 (xylanase, Xyl10A).  See entire 

	US20100323426 teaches recombinant filamentous fungus that is genetically modified to express a combination of heterologous and homologous polypeptides wherein the heterologous or homologous polypeptides are encoded by polynucleotides that are operably linked to one or more promoters.  US20100323426 teaches that the one or more promoters is selected from a cbh1, cbh2, egl1, egl2, egl3, egl4, egl5, pkil, gpdl, xynl, or xyn2 promoter.  See entire publication and claims especially claims 47, 79, and 88; and paragraphs [0060], [0090], [0091], and [0124].

	Kim et al. teach the recombinant beta-glucosidase from Thermus caldophilus GK24, gene encoding said beta-glucosidase was cloned and expressed in E. coli, the recombinant beta-glucosidase purified by a heat treatment method, and production of gentiobiose by incubating the said beta-glucosidase in glucose solution.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the above reference teachings to make the claimed invention by modifying the Talaromyces cellulolyticus of Inoue et al. (2013) to have deletions of beta-glucosidases including the BGL3A protein of Inoue et al. (2014) and the catabolite repressor gene creA/cre-1 for protein secretion as taught by US20140045243 and deletion of the gene encoding GH1-2 protein of US20130023014 having beta-glucosidase, or modifying the GH1-2 protein of US20130023014 by replacing an amino acid residue corresponding to the cysteine residue at position 267 in SEQ ID NO: 23 with another amino acid residue including proline, replacing an amino acid residue corresponding to the tryptophan residue at position 363 in SEQ ID NO: 23 with another amino acid residue including phenylalanine, replacing an amino acid residue corresponding to the tryptophan residue at position 449 in SEQ ID NO: 23 with another amino acid residue including phenylalanine, and combinations thereof using the methods of Bornscheuer et al. to reduce and/or eliminate the activity of the GH1-2 protein; and culturing the modified Talaromyces cellulolyticus in culture medium comprising gentiobiose as taught by Benocci et al., wherein the cellobiohydrolase I (Cel7A) of Inoue et al. (2013) (objective protein cellulase) is accumulated in 
	Regarding claim 16 it would have been obvious to insert the cbhI promoter or a cbhII promoter taught by US20100323426 into the expression plasmid of Inoue et al. (2013) for controlled expression of the cellobiohydrolase I.  Regarding claim 17 it would have been obvious to have the cellobiohydrolase I be expressed as a fused protein comprising any signal peptide or secretion peptide as taught by US20140045243 that that functions in the modified Talaromyces cellulolyticus where the signal peptide or secretion peptide directs secretion cellobiohydrolase I from the cell.  Regarding claims 19-21 it would have been obvious to incubate the beta-glucosidase or E. coli cells containing the said beta-glucosidase with glucose as raw material to produce gentiobiose as taught by Kim et al.   One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because genetically modifying Talaromyces cellulolyticus to produce a desired protein is known in the art as shown by the reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.



Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 1-21 and 30-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16840945 in view of Inoue et al. (J Ind Microbiol Biotechnol (2013) 40:823–830; PTO 892) in view of Benocci et al. (Biotechnol Biofuels. 2017; 10: 152.  Published online 2017 Jun 12; PTO 892), US20130023014 (01/24/2013; PTO 892), Bornscheuer et al. (Curr Protoc Protein Sci. 2011 Nov;Chapter 26:Unit26.7; PTO 892), US20140045243  (02/13/2014; PTO 892), Inoue et al. (Biotechnol Biofuels 7, 151 (2014); PTO 892), US20100323426 (12/23/2010; PTO 892), Kim et al. (Biotechnology and Bioprocess Engineering. 2003, volume 8: 210-212; PTO 892). 

The claims and/or specification of the copending application teach a method for producing an objective protein, comprising culturing Talaromyces cellulolyticus having an ability to produce an objective protein in a culture medium, wherein the Talaromyces cellulolyticus has been modified so that the activity of a YscB protein is reduced as compared with a non-modified Talaromyces cellulolyticus.

The teachings of all of the above references have been stated above.

Therefore, it would have been obvious to one of ordinary skill in the art to modify and/or combine the reference teachings to make the claimed invention by modifying the Talaromyces cellulolyticus of the copending application to have deletions of beta-glucosidases including the BGL3A protein of Inoue et al. (2014) and the catabolite repressor gene creA/cre-1 for protein secretion as taught by US20140045243 and deletion of the gene encoding GH1-2 protein of US20130023014 having beta-glucosidase, or modifying the GH1-2 protein of US20130023014 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion

13.	No claim is allowed.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652